Citation Nr: 0005229	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to April 1993.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from June 1993 through April 1998.

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from April 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 through 
January 1969.  His appeal ensues from an April 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), which denied the benefit 
sought on appeal.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue of entitlement to an increased rating for PTSD has 
been obtained.

2.  Prior to April 1998 the veteran's PTSD was manifested by 
anger, anxiety, flashbacks, nightmares, social isolation, 
impaired impulse control, auditory hallucinations, and 
suicidal and homicidal ideations.

3.  From April 1998 to the present, the veteran's PTSD has 
been manifested by continuous nightmares, auditory 
hallucinations, impaired impulse control, depression and 
social isolation. 

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD prior 
to April 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (1999), 4.125-
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD from April 1998 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 
(1999), 4.125-4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Board remanded the veteran's claim 
in February 1998 in order for the veteran's claim for an 
increased rating for PTSD to be evaluated by the RO under the 
new rating criteria and for further development.  
Specifically, the RO was to obtain the veteran's Social 
Security Administration (SSA) records and the veteran was to 
be afforded a VA psychiatric examination to determine the 
severity of his PTSD.  Such development having been 
completed, this matter has been referred to the Board for 
resolution.

The veteran and his representative claim that the veteran is 
entitled to an evaluation in excess of 50 percent, to reflect 
more accurately the severity of the veteran's PTSD 
symptomatology.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased evaluation.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Based on the 
veteran's contention, the Board finds that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  The Board also finds that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the claim's equitable 
disposition. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability evaluation may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (1999).  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

This appeal ensues from the RO's April 1993 rating decision 
continuing the 10 percent evaluation assigned the veteran's 
PTSD under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).  
In a subsequent rating decision, the RO assigned a temporary 
total evaluation for the veteran's PTSD pursuant to the 
provisions of 38 C.F.R. § 4.29 based on hospitalization, 
effective from April 12, 1993, to June 1, 1993.  By rating 
decision dated in August 1994, the RO increased the 
evaluation to 30 percent effective from June 1, 1993, and in 
a March 1999 rating decision, the RO increased the veteran's 
evaluation to 50 percent with an effective date of April 23, 
1998.  As the veteran has not expressed any desire to limit 
his appeal to a specific disability rating, the issue remains 
in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

During the pendency of the veteran's appeal, the criteria for 
rating PTSD were revised, effective November 7, 1996.  When a 
law or regulation changes during the pendency of an appeal, 
the Board must evaluate the veteran's disability under the 
version most favorable to the claimant, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, as the revised regulations in this case do 
not allow for their retroactive application prior to November 
7, 1996, the Board cannot apply the new provisions prior to 
that date.  Rhodan v. West, 12 Vet. App. 55 (1998).  In other 
words, the Board must review the evidence dated prior to 
November 7, 1996, only in light of the old regulations, but 
must review the evidence submitted after November 7, 1996, 
under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran 

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was warranted for PTSD in a case where the 
symptoms were less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation was warranted where there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board 
recognizes that the term "definite" as it relates to the 
level of impairment under former DC 9400, has been defined as 
meaning distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  See 
VAOPGCPREC 9-93 (November 1993).  A 50 percent evaluation was 
assignable where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent evaluation required a 
showing that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  In 
Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the criteria for a 100 percent rating are each an independent 
basis for granting a 100 percent rating. 

Under the revised criteria, effective from November 7, 1996 
to the present, a 30 percent evaluation under DC 9411 is 
warranted with the presence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
applicable where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


A.  Prior to April 1998

The veteran was first diagnosed with PTSD during an October 
1986 VA psychiatric examination.  From that time until April 
1993, the veteran was hospitalized a few times and underwent 
five psychiatric VA examinations.  Objective symptoms and 
subjective complaints consistently exhibited or reported by 
the veteran during this time period are as follows.  
Objective symptoms consistently noted from October 1986 to 
April 1993 include: emotional constriction, anger, anxiety, 
suicidal and homicidal ideation, flashbacks, auditory 
hallucinations and depression.  Subjective complaints 
consistently reported during the same time period include: 
nightmares, flashbacks, excessive anger, irritability, 
detachment, difficulty concentrating, depressed affect, 
anxiety, suicidal and homicidal ideation, fear of losing 
impulse control, increased violent tendencies, social 
isolation and auditory and visual hallucinations.  Symptoms 
exhibited or reported by the veteran on only one occasion 
during this time period include hyperarousal, and intense and 
angry affect with limited range.  

On VA hospitalization in April-May 1993, the veteran reported 
that he had completed college and had a degree in Special 
Education.  He indicated that he was a few credits short of 
obtaining a Masters degree.  He indicated that he had worked 
as a Special Education teacher in the early 1970's, but had 
been laid off due to budget cuts.  He also indicated that he 
had worked in oil fields until he sustained a back injury in 
1988.  At the time of admission, the veteran was alert and 
spontaneously responsive.  He was cooperative, though mildly 
hostile initially.  His speech was fluent, clear, somewhat 
loud and of an angry tone initially.  Speech was unpressured 
throughout.  Mood was angry.  Affect was congruently mobile 
but became euthymic by the end of the examination.  Thought 
processes were linear and thought content was notable for 
suicidal and homicidal ideation, although he denied any 
current plan, intent or object.  No delusional materials were 
noted, but narcissistic traits were quite apparent.  The 
veteran denied any history of auditory or visual 
hallucinations.  His insight and judgment were good.  Impulse 
control was somewhat guarded.  Concentration and orientation 
were good as were recall and memory.  His thought was 
abstract.  His store of knowledge was excellent.  No 
hypervigilence or startle reflex was noted.  His course in 
the hospital was notable for preoccupation with issues of 
entitlement to higher compensation for PTSD and he reported 
that he had been able to cope with his PTSD symptoms over the 
previous 20 years until losing his job as a oil field worker 
in 1988 due to a back injury.  A pattern of hostile but 
nonthreatening behavior was noted.  Hostile and passive-
aggressive communication became the focus of therapy.  
Attention was also paid to defense mechanisms the veteran had 
employed routinely for some time.  The veteran went on two 
successive business passes and reported no problems with 
impulse control or mood, and urine toxin screens were 
negative on return.  He was discharged on the 23rd day of 
admission.  Axis I discharge diagnoses were PTSD, cocaine 
abuse, alcohol abuse, cannabis abuse; Axis II was 
narcissistic personality disorder; and an Axis V GAF score of 
65 was rendered.

Social Security records obtained upon the February 1998 Board 
remand reflect that the veteran was deemed disabled in 
September 1992 for purposes of receiving Social Security 
benefits due to a primary diagnosis of a Narcissistic 
Personality Disorder and a secondary diagnosis of C6-C7 
radiculopathy.  It was not indicated that the veteran was 
disabled due to his PTSD symptomatology although the veteran 
claimed on his application that he was totally disability due 
to PTSD and cervical spine radiculopathy.  It was reported 
that the veteran had been employed as an oil field worker 
from 1977 to 1987.  

The Board notes, upon a review of these records that upon 
admission to the hospital in May 1992, the veteran was 
assigned a Global Assessment Functioning (GAF) score of 40.  
On discharge in June 1992, he was assigned a GAF score of 70.  
During the veteran's April-May 1993 hospitalization, he was 
assigned a GAF score of 65.  These scores are attributable 
not only to the veteran's PTSD, but also to a narcissistic 
personality disorder and to substance abuse as it is a global 
assessment.  According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which the 
VA has adopted at 38 C.F.R. §§ 4.125, 4.130 (1999), a GAF 
score of 61-70 is indicative of some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

The medical evidence of record also shows that the veteran 
continued to seek VA outpatient treatment for his PTSD 
symptomatology from February 1994 through August 1995.  
During a September 1997 Travel Board Hearing held before the 
undersigned in Chicago, Illinois, the veteran testified that 
he believed his PTSD symptoms had increased in severity as he 
has grown older.  He further indicated that he continued to 
suffer from flashbacks, emotional stress, difficulty with 
anger control, irritability and difficulty with his 
relationship with his wife.  He also indicated, however, that 
he taught chess at his son's school.  He also testified that 
he took medication to manage his PTSD symptomatology, but was 
not receiving outpatient treatment for such.

In an April 1994 letter, a VA psychologist stated that the 
veteran's PTSD was currently manifested by intrusive 
recollections in the form of nightmares, flashbacks, 
occasional obsessive ruminations about traumatic memories, 
hypervigilance, hyperarousal in the form of exaggerated 
startle responses, poor sleep quality, constant environmental 
surveillance, and social isolation.  The VA psychologist also 
indicated that he had treated the veteran in weekly 
individual psychotherapy.  Based on the foregoing, it was the 
psychologist's opinion that even though the veteran has a 
college degree, he is not suited for regular employment due 
to his PTSD symptomatology.  In August 1995, a second 
physician concurred with the VA psychologist's April 1994 
opinion that the veteran was unsuitable for employment due to 
his PTSD symptomatology.  

B.  From April 1998

The medical evidence of record after the February 1998 Board 
remand shows that the veteran was afforded a VA examination 
in April 1998.  At that time, the veteran reported that he 
was married and lived with his spouse.  He indicated that he 
had 19 children who ranged in age from 39 to 11.  He reported 
that since March 1993, he had neither been hospitalized nor 
been in outpatient treatment for emotional problems.  He also 
reported that he had not been hospitalized or been in 
outpatient treatment for substance abuse.  He reported he was 
unemployed.  Subjectively, he indicated that during the 
previous 12 months, he had had continuous nightmares and 
hallucinations during the day.  He indicated that he was 
unable to work because he was "not social," "vex[ed] 
easily," and was "prone to violence" if pushed.  He 
indicated that he did not have a social life and had one 
friend.  He stated that he did get along with his wife and 
son because his wife understood and listened to him.  
Subjectively, he stated that he had nightmares three to four 
times per week relating to Vietnam.  He reported that he had 
frequent outbursts.  He reported having difficulty 
concentrating sometimes.  He indicated that he finds himself 
watching and listening for everything and anything.  He 
reported difficulty falling asleep and difficulty sleeping 
three to four times per week.  He stated that he had been 
depressed for the past 30 years and reported crying spells 
three times per year.  He indicated that thoughts of suicide 
ran through his mind, but he had no plan or attempt since 
last examination.  He reported homicidal ideation directed at 
the whole world.

On mental status examination, the veteran was described as 
casually dressed and not particularly neat and tidy.  He was 
cooperative in spite of his belligerent and threatening 
demeanor.  His mood was described as "spoiling for a 
fight."  His affect was congruous with his thought content.  
His speech was spontaneous and of a high decibel level, but 
not pressured.  His sensorium was clear.  He did not appear 
to be experiencing any auditory or visual hallucinations, 
although he reported hearing whispers from Vietnam.  There 
was no evidence of any systemized delusional thinking, but he 
did explain that he felt watched as if his presence was known 
wherever he was, but did not feel followed.  He was well 
oriented.  His concentration seemed somewhat impaired.  The 
examiner summarized that the findings were auditory 
hallucinations, sleep impairment, impaired impulse control, 
and depression.  The diagnoses made in the context of review 
of the claims file and current examination were, in pertinent 
part,: Axis I - PTSD, mixed substance abuse; Axis II - 
narcissistic personality disorder; and Axis V - current GAF 
65-70.  



C.  Analysis

A review of the aforementioned evidence documenting the 
veteran's course of treatment prior to April 1998 establishes 
that the veteran's PTSD has consistently been manifested by 
anger, anxiety, flashbacks, nightmares, social isolation, 
impaired impulse control, auditory hallucinations and 
suicidal and homicidal ideations.  While the record contains 
two opinions indicating that the veteran is unemployable due 
to his PTSD symptomatology, the veteran has consistently been 
assigned GAF scores ranging from 65 to 70 from October 1986 
through April 1998.  The Board notes, further, that repeat 
examinations have also found the veteran to be oriented, have 
fluent and non-pressured speech, essentially normal thought 
processes, abstract thinking, and with insight and judgment 
either good or intact.  The Board notes further, that based 
on the definition set forth in the DSM-IV, the GAF scores 
obtained over a significant period of time do not reflect 
that the veteran has PTSD symptomatology resulting in more 
than moderately impaired social and occupational functioning.  
Further, while the Board notes that the veteran's PTSD 
symptomatology would clearly result in considerable 
occupational impairment, the Board notes that the veteran 
appears to have been gainfully employed until he sustained a 
significant back injury while working in oil fields in Texas 
in either 1988 or 1989.  Thus, the opinions concluding that 
the veteran is unemployable due to his PTSD symptomatology 
are not supported by the findings shown on repeat examination 
and hospitalization, and the GAF scores of record obtained 
during the pendency of this appeal.  Further, the physicians 
failed to address the impact of the veteran's back disorder 
on his ability to maintain employment.  Thus, the Board does 
not find the medical opinions regarding the veteran's 
unemployability to be persuasive.
 
In terms of the veteran's ability to maintain personal 
relationships, as recently as April 1998, the veteran 
reported that while he had no social life, he got along with 
his wife and son and stated that he did not have any 
difficulty having close relationships with them.  Thus, while 
the veteran may be socially isolated, he is able to maintain 
effective relationships with his wife and son.  The veteran 
has subjectively complained that he is unable to work because 
he is not social, but the record does not establish that he 
is completely socially isolated, nor do objective findings 
support the veteran's contention that he is unable to work 
because he is not social.

Because the new criteria for evaluating psychiatric disorders 
did not go into effect until November 7, 1996, the Board need 
only analyze the evidence dated prior to November 7, 1996 
under the old criteria for evaluating psychiatric disorders 
and the evidence of record after that time is to be analyzed 
under both the former criteria and the revised criteria.  The 
Board finds that based on a review of the evidence of record, 
the veteran has exhibited consistent symptomatology 
throughout this appeal.  Specifically, he has had 
symptomatology demonstrating a moderate level of impairment 
of social and industrial abilities and his PTSD has 
consistently been productive of anger, anxiety, flashbacks, 
nightmares, social isolation, impaired impulse control, 
reported auditory hallucinations and suicidal and homicidal 
ideations.  The Board finds that in light of the consistency 
of the veteran's symptomatology throughout the appeal period, 
he is entitled to a 50 percent evaluation under the old 
criteria for the periods prior to April 1998.  Further, from 
April 1998 the evidence of record does not establish that the 
veteran has any more than moderate PTSD symptomatology as 
evidenced by his most recent GAF score.  As such, the Board 
finds that the veteran's PTSD disability picture from April 
1998 more nearly approximates a 50 percent evaluation under 
both the former and revised criteria, and that the 
preponderance of the evidence is against a higher evaluation. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (1999).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
- - are assignable pursuant to the former and current 
regulations when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for PTSD, and it has not 
been shown that the PTSD results in marked interference with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

1.  A 50 percent evaluation for PTSD prior to April 1998 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

2. Entitlement to an evaluation in excess of 50 percent from 
April 1998 is denied. 


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

